Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 06/09/2022 has been entered and carefully considered.
Claims 1, 3, 11, 13 have been amended.
Claims 8 and 18 have been cancelled.
Claims 21-22 have been added.
Response to Arguments
Applicant’s arguments filed on 06/09/2022, with respect to claims 1 and 11 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claims 1 and 11 has been withdrawn.
Reasons for Allowance
Claims 1-7, 9-17, 19-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 11 are allowable over the prior art of record because none of the prior art teach summing the at least one weighted feature evaluation for the object to calculate at least one total score corresponding to at least one lesson-learnt case; and ranking the at least one total score corresponding to the at least one lesson-learnt case to find out, for the object, a suspected root cause corresponding to one of the at least one lesson-learnt case with higher priority, wherein the object is a wafer. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 2-7, 9-10, 12-17, 19-22 are considered allowable based on their respective dependence on allowed claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862